DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the first annular protrusion 330 and the second annular protrusion 340 (pgs 9-10, para [67]) of claim 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “550” “560” “570” has been used to designate the coupling members (fig 12) and an inner portion of the upper insulator 300 (fig 10). From fig. 12 550-570 are inserted into recesses inside the upper insulator 300 (fig 12 & below). Fig. 12 shows 300 when 550-570 are removed. Fig. 10 shows 560-570 inserted into 300, but indicates 550-570 is part of 300 (fig 10 & below). 

    PNG
    media_image1.png
    495
    1144
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In claims 1-13 all reference numbers should be in parenthesis. For example the first two lines in claim 1 would be amended to: “an electronic brake motor structure with ball screw, comprising: a lower housing (20) coupled to a block (10)”.  
Claim 1 should be amended to “a ball screw installed in the center inside the lower housing 20 and the block 10” for continuity.
Claim 2 should be amended to “The electronic brake motor structure with ball screw according to claim 1, wherein the nut member 40 
Claim 3 should be amended to “The electronic brake motor structure with ball screw according to claim 1, wherein the driven shaft 120 
Claim 4 should be amended to “The electronic brake motor structure with ball screw according to claim 1, 
Claim 5 should be amended to “The electronic brake motor structure with ball screw according to claim 1, wherein the fourth bearing 180 is installed between an inner side of a lower recess of the lower housing 20 and an outer side of a lower cylindrical supporting part 160E of the joint member 160.” Since lower cylindrical supporting part is not recited in claim 1. Alternatively applicant may amend claim 5 to be dependent on claim 4, which recites the lower cylindrical supporting part.
Claim 10 should be amended to “The electronic brake motor structure with ball screw according to claim 1, wherein the thermistor mounting means 400 comprises [[the]] a thermistor mounting holder 310 protrudingly formed on one side of the upper insulator 300; and a thermistor housing 410 into which a thermistor sensor 420 stood by being inserted into the thermistor mounting holder 310 is inserted” since “thermistor mounting holder” is not previously recited in claims 1 or 10. 
Claim 11 should be amended to “The electronic brake motor structure with ball screw according to claim 1, wherein the bus-bar mounting means 500 comprises a recess 320 formed on the circumferential surface of one side of the upper insulator 300” since “recess” is not previously recited in claim 1. 
Claim 11 (lns 4-7) should be amended to “a coupling member 550 for connecting a first power supply terminal, elastically mounted on a first annular protrusion 330 inside the upper insulator 300 .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
. In claim 3 “the driven shaft 120 made of a brass material, supporting the ball screw is inserted and fixed in the upper part of the ball screw 30” is not described in the specification.
The specification discloses the driven shaft 120 has the connecting member 130 inserted in the driven shaft 120; the connecting member 130 is inserted in the ball screw 30; and the connecting member 130 is not disclosed as part of the driven shaft 120 ( fig 5, pg 6, para [46]). 
From the specification the driven shaft 120 is not inserted and fixed in the ball screw 30, but has the connecting member inserted and fixed in the driven shaft 120 and the connecting member 130 is inserted and fixed in the ball screw 30. Therefore the specification does not disclose the driven shaft is inserted and fixed in the upper part of the ball screw. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 “the driven shaft 120 made of a brass material, supporting the ball screw is inserted and fixed in the upper part of the ball screw 30” is unclear.
The specification discloses the driven shaft 120 has the connecting member 130 inserted in the driven shaft 120; the connecting member 130 is inserted in the ball screw 30; and the connecting member 130 is not disclosed as part of the driven shaft 120 ( fig 5, pg 6, para [46]). 
From the specification the driven shaft 120 is not inserted and fixed in the ball screw 30, but has the connecting member inserted and fixed in the driven shaft 120 and the connecting member 130 is inserted and fixed in the ball screw 30. Therefore it is unclear how the driven shaft is inserted and fixed in the ball screw when the driven shaft does not contact the ball screw. 
In claim 7 “The electronic brake motor structure with ball screw according to claim 1, wherein the hollow shaft 60 and the joint member 160 are integrally formed, and the first bearing 90 is installed on a first bearing inner race insertion part 60A formed on the outer circumferential surface of the upper part of the hollow shaft 60.” is unclear. 
The specification discloses 60A is the annular locking protrusion (pg 5, para [35] & [37]) and does not disclose a first bearing race insertion part. Additionally claim 1 recites the “first bearing 90 is installed on an annular locking protrusion 60A formed on an outer side of a upper  part of the hollow shaft 60” (lns 18-19). 
It is unclear how: the first bearing is installed on both of the annular locking protrusion and the first bearing inner race insertion part; and if the first bearing inner race insertion part is the same as the annular locking protrusion or a different part. In order to further prosecution examiner will interpret the first bearing inner race insertion part as the annular locking protrusion.
In claim 9 “the bus-bar mounting means 500 is installed in a recess 320 formed on the circumferential surface of one side of the upper insulator 300” is unclear.
The specification discloses the bus-bar mounting means 500 comprises the recess 320 (fig 12, pg 9, para [67]). It is unclear how the bus-bar mounting means 500 can include the recess 320 and also be inserted in the recess 320.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US20170089436, “Eyraud”) in view of Malwitz et al. (US20180029575, “Malwitz”), Clagett (US5723923, “Clagett”), Kobayashi et al. (US20080190226, “Kobayashi”) and Sakamoto et al. (US20170019000, “Sakamoto”).
Re claim 1, Eyraud discloses an electronic motor structure with ball screw, comprising: 
a lower housing (figs 3 & below; note employing fig 3 for rejection but has similar structure as fig 2 except for employs balls 66 w/ 18 instead of rollers 42- para [0046]); 
a ball screw 40 (fig 3, para [0046]-[0047]) installed in the center inside the housing (figs 3 & below), the ball screw 40 having a screw formed on an outer circumferential surface thereof (fig 3, para [0047]); 
a nut member 60 (fig 3, para [0047]) into which the ball screw penetrates to be coupled therewith (fig 3, para [0047]), the nut member 60 having a groove pattern corresponding to the ball screw on an inner circumferential surface thereof (fig 3);
a piston 14 (fig 3, para [0045]) coupled to an outer side of the nut member 60 (fig 3); 
a hollow shaft 24 (fig 3, para [0042]) coupled to an outer side of a lower part of the piston 14 (fig 3, rotatable coupled to 14 through 40, 60 & 66); 
a rotor module comprising a rotor 22 and a magnet 26 (fig 3, para [0028]), coupled to an outer side of the hollow shaft 24 (fig 3); 
a stator module 20 coupled to an outer side of the rotor module (fig 3, rotatable coupled to rotor module through lower housing, upper flange & bearings 34,30 & 32); 
an upper bracket (figs 3 & below) for mounting a first bearing 30 thereinside (figs 3 & below, para [0030]) while supporting an upper part of the stator module (figs 3 & below); 
a driven shaft (figs 3 & below), coupled to an upper part of the ball screw 40 to support the ball screw 40 (figs 3 & below, para [0044], supports 40 by holding bearing 64); and 
a joint member (figs 3 & below) coupled to a bottom of the ball screw 40 to support the ball screw 40 and a fourth bearing 66 (figs 3 & below, para [0032] & [0044]), 
wherein the first bearing 30 is installed on an annular locking protrusion 58 (fig 3, para [0038]-[0039]) formed on an outer side of an upper part of the hollow shaft 24 (fig 3), and the rotor module is installed on an outer side of a lower part of the hollow shaft 24 (fig 3). 

    PNG
    media_image2.png
    350
    695
    media_image2.png
    Greyscale

Eyraud discloses claim 1 except for:
the electronic motor structure is an electronic brake motor structure;
the lower housing is coupled to a block;
the ball screw installed in the center inside the block;
the driven shaft made of a brass material; 
the joint member coupled to a bottom of the ball screw with a mounting bolt;
the rotor module is installed on an annular locking protrusion formed on an outer side of a lower part of the hollow shaft; and
a thermistor mounting means and a bus-bar mounting means which are installed on an upper insulator coupled to an upper part of the stator module.
Malwitz discloses the electronic brake motor structure with ball screw 144 (figs 2-4, para [0027]-[0028]); 
the lower housing (figs 2,4 & below) coupled to a block 128 (figs 2-4, para [0028]); 
the ball screw 144 installed in the center inside the block 128 (fig 4); and 
the joint member coupled to a bottom of the ball screw 144 with a mounting bolt (figs 4 & below).

    PNG
    media_image3.png
    514
    449
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the electronic motor structure of Eyraud as an electronic brake motor structure, with the lower housing coupled to a block; and the ball screw installed in the center inside the block, as disclosed by Malwitz, in order to make the electric motor more versatile by providing the electric motor for other configuration, such as an electric  brake motor with a block, as demonstrated by Malwitz; and 
configure the joint member of Eyraud to be coupled to the bottom of the ball screw with a mounting bolt, as disclosed by Malwitz, in order to provide means for fixing the ball screw to the hollow shaft, as demonstrated by Malwitz, as well as provide a smaller joint member, as seen when comparing figure 3 of Eyraud and figure 4 of Malwitz.
Clagett discloses the driven shaft 48 made of a brass material (fig 2, col 5, lns 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the driven shaft of Eyraud in view of Malwitz to be made of a brass material, as disclosed by Clagett, in order to increase the strength of the driven shaft by making it from a high density material, as taught by Clagett (col 5, lns 36-38). 
Kobayashi discloses the rotor module 23 (fig 1a) is installed on an annular locking protrusion (figs 1 & below) formed on an outer side of a lower part of the hollow shaft 22 (figs 1 & below, para [0030]).

    PNG
    media_image4.png
    398
    691
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hollow shaft of Eyraud in view of Malwitz and Clagett so the rotor module is installed on an annular locking protrusion formed on an outer side of a lower part of the hollow shaft, as disclosed by Kobayashi, in order to fix the position of the rotor, as demonstrated by Kobayashi.
Sakamoto discloses a thermistor mounting means (figs 1-3, para [0022], includes 56, 60d, 60 & 70) and a bus-bar mounting means 50 (fig 1, para [0016]-[0020]) which are installed on an upper insulator 13 (fig 1, para [0015]) coupled to an upper part of the stator module 10 (fig 1, para [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator module of Eyraud in view of Malwitz, Clagett and Kobayashi with a thermistor mounting means and a bus-bar mounting means which are installed on an upper insulator coupled to an upper part of the stator module, as disclosed by Sakamoto, in order to protect the stator from operating at high temperatures, as taught by Sakamoto (para [0022]), as well as provide connecting means to provide electricity to the stator winding, as taught by Sakamoto (para [0020]).
Re claim 2, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud further discloses the nut member 60 (fig 3, para [0047]) having the groove pattern corresponding to the screw of the ball screw 40 on the inner circumferential surface thereof (fig 3) is coupled to the outer side of a lower part of the ball screw 30, the piston 14 (fig 3, para [0045]) is coupled to the outer side of the nut member 60 (fig 3), the rotor module is coupled to the outer side of the hollow shaft 24 (fig 3) coupled to the outer side of a lower part of the piston 14 (fig 3, rotatable coupled to 14 through 40, 60 & 66), and the upper bracket for mounting the first bearing 30 thereinside while supporting the upper part of the stator module 20 coupled to the outer side of the rotor module (fig 3).
Eyraud discloses claim 2 except for the upper bracket is fastened and coupled between the lower housing and the block with a fastening bolt.
Malwitz further discloses the upper bracket (fig 2 & below) is fastened and coupled between the lower housing (fig 2 & below) and the block 128 with a fastening bolt (fgis 2 & below).

    PNG
    media_image5.png
    410
    538
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the upper bracket of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto to be fastened and coupled between the lower housing and the block with a fastening bolt, as disclosed by Malwitz, in order to fasten the lower housing to the block, as demonstrated by Malwitz. 
Re claim 4, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud further discloses the joint member is coupled to the bottom of the ball screw 40 with the mounting bolt (figs 3 & above for claim 1). 
Eyraud is silent with respect to the joint member comprises a central insertion part; a fastening hole formed in the center of a middle stepped portion of the central insertion part; and an upper cylindrical supporting part and a lower cylindrical supporting part.
Malwitz further discloses the joint member comprises a central insertion part (figs 4 & below); 
a fastening hole (figs 4 & below) formed in the center of a middle stepped portion of the central insertion part (figs 4 & below); and 
an upper cylindrical supporting part (figs 4 & below) and a lower cylindrical supporting part (figs 4 & below).

    PNG
    media_image6.png
    416
    549
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the joint member of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto to comprise a central insertion part; a fastening hole formed in the center of a middle stepped portion of the central insertion part; and an upper cylindrical supporting part and a lower cylindrical supporting part, as disclosed by Malwitz, in order to provide means for fixing the ball screw to the hollow shaft, as demonstrated by Malwitz, as well as provide a smaller joint member, as seen when comparing figure 3 of Eyraud and figure 4 of Malwitz.
Re claim 5, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud is silent with respect to the fourth bearing is installed between an inner side of a lower recess of the lower housing and an outer side of the lower cylindrical supporting part of the joint member.
Malwitz further discloses the fourth bearing is installed between an inner side of a lower recess of the lower housing (figs 4 & below) and an outer side of the lower cylindrical supporting part of the joint member (figs 4, below & above for claim 4).

    PNG
    media_image7.png
    416
    389
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the joint member and lower housing of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto so  the fourth bearing is installed between an inner side of a lower recess of the lower housing and an outer side of the lower cylindrical supporting part of the joint member, as disclosed by Malwitz, in order to provide means for supporting the fourth bearing, as demonstrated by Malwitz.
Re claim 6, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 4 as discussed above. Eyraud is silent with respect to a lower end portion of the ball screw is mounted on and coupled to an upper part of the stepped portion while press-fitting and inserting the ball screw inside the central insertion part of the joint member, and a head portion of the fastening hole is brought into contact with a lower part of the stepped portion.
Malwitz further discloses a lower end portion of the ball screw 144 is mounted on and coupled to an upper part of the stepped portion while press-fitting and inserting the ball screw 144 inside the central insertion part of the joint member (figs 4, below & above for claim 4), and a head portion of the fastening hole (figs 4, below & above for claim 4) is brought into contact with a lower part of the stepped portion 144 (figs 4, below & above for claim 4).

    PNG
    media_image8.png
    257
    541
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ball screw and joint member of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto a lower end portion of the ball screw is mounted on and coupled to an upper part of the stepped portion while press-fitting and inserting the ball screw inside the central insertion part of the joint member, and a head portion of the fastening hole is brought into contact with a lower part of the stepped portion, as disclosed by Malwitz, in order to provide means for fixing the ball screw to the hollow shaft, as demonstrated by Malwitz, as well as provide a smaller joint member, as seen when comparing figure 3 of Eyraud and figure 4 of Malwitz.
Re claim 7, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud further discloses the hollow shaft 24 and the joint member are integrally formed (figs 3 & above for claim 1), and the first bearing 30 is installed on a first bearing inner race insertion part (as best understood by examiner the annular locking protrusion) formed on the outer circumferential surface of the upper part of the hollow shaft 24 (figs 3 & above for claim 1).
Re claim 9, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud is silent with respect to the thermistor mounting means comprising a thermistor mounting holder protrudingly formed on one side of the upper insulator coupled to the stator module is installed, and the bus-bar mounting means is installed in a recess formed on the circumferential surface of one side of the upper insulator.
Sakamoto further discloses the thermistor mounting means comprising a thermistor mounting holder 56 (figs 1-3, para [0022] & [0024]-[0025]) protrudingly formed on one side of the upper insulator 13 (figs 1-3, para [0025], 56 protrudes from 55 & is on one side of 13) coupled to the stator module 10 is installed (figs 1-3), and the bus-bar mounting means 50 is installed in a recess 15 formed on the circumferential surface of one side of the upper insulator 13 (fig 1, para [0021] & [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermistor mounting means and the bus-bar mounting means of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto so the thermistor mounting means comprising a thermistor mounting holder protrudingly formed on one side of the upper insulator coupled to the stator module is installed, and the bus-bar mounting means is installed in a recess formed on the circumferential surface of one side of the upper insulator, as disclosed by Sakamoto, in order to protect the stator from operating at high temperatures, as taught by Sakamoto (para [0022]), as well as provide connecting means to provide electricity to the stator winding, as taught by Sakamoto (para [0020]).
Re claim 10, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud is silent with respect to the thermistor mounting means comprises the thermistor mounting holder protrudingly formed on one side of the upper insulator; and a thermistor housing into which a thermistor sensor stood by being inserted into the thermistor mounting holder is inserted.
Sakamoto further discloses the thermistor mounting means comprises the thermistor mounting holder 56a (figs 1-3, para [0024]) protrudingly formed on one side of the upper insulator 13 (figs 1); and a thermistor housing (figs 1-3, para [0024], includes 56b-56d) into which a thermistor sensor 60 stood by being inserted into the thermistor mounting holder 56a is inserted (figs 1-3, para [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermistor mounting means of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto so the thermistor mounting means comprises the thermistor mounting holder protrudingly formed on one side of the upper insulator; and a thermistor housing into which a thermistor sensor stood by being inserted into the thermistor mounting holder is inserted, as disclosed by Sakamoto, in order to protect the stator from operating at high temperatures, as taught by Sakamoto (para [0022]), as well as provide means to support the thermistor, as taught by Sakamoto (para [0025]).
Re claim 13, Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud is silent with respect to an annular stop ring is installed on the outer side of the hollow shaft at the bottom of the inner race of the first bearing.
Kobayashi discloses an annular stop ring (figs 1a & below) is installed on the outer side of the hollow shaft 22 (figs 1a & below) at the bottom of the inner race of the first bearing 27 (figs 1a & below).

    PNG
    media_image9.png
    314
    444
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hollow shaft of Eyraud in view of Malwitz, Clagett, Kobayashi and Sakamoto with an annular stop ring is installed on the outer side of the hollow shaft at the bottom of the inner race of the first bearing, as disclosed by Sakamoto, in order to provide positioning means for the first bearing and rotor, as demonstrated by Sakamoto, as well as reduce manufacturing time by configuring the first bearing with an inner race, as disclosed by Sakamoto, as opposed to forming the inner race from the hollow shaft, as disclosed by Eyraud.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud in view of Feigel (US2018009425, “Feigel”), Clagett, Kobayashi and Sakamoto.
Re claim 1, Eyraud discloses an electronic motor structure with ball screw, comprising: 
a lower housing (figs 3 & below; note employing fig 3 for rejection but has similar structure as fig 2 except for employs balls 66 w/ 18 instead of rollers 42- para [0046]); 
a ball screw 40 (fig 3, para [0046]-[0047]) installed in the center inside the housing (figs 3 & below), the ball screw 40 having a screw formed on an outer circumferential surface thereof (fig 3, para [0047]); 
a nut member 60 (fig 3, para [0047]) into which the ball screw penetrates to be coupled therewith (fig 3, para [0047]), the nut member 60 having a groove pattern corresponding to the ball screw on an inner circumferential surface thereof (fig 3);
a piston 14 (fig 3, para [0045]) coupled to an outer side of the nut member 60 (fig 3); 
a hollow shaft 24 (fig 3, para [0042]) coupled to an outer side of a lower part of the piston 14 (fig 3, rotatable coupled to 14 through 40, 60 & 66); 
a rotor module comprising a rotor 22 and a magnet 26 (fig 3, para [0028]), coupled to an outer side of the hollow shaft 24 (fig 3); 
a stator module 20 coupled to an outer side of the rotor module (fig 3, rotatable coupled to rotor module through lower housing, upper flange & bearings 34,30 & 32); 
an upper bracket (figs 3 & below) for mounting a first bearing 30 thereinside (figs 3 & below, para [0030]) while supporting an upper part of the stator module (figs 3 & below); 
a driven shaft (figs 3 & below), coupled to an upper part of the ball screw 40 to support the ball screw 40 (figs 3 & below, para [0044], supports 40 by holding bearing 64); and 
a joint member (figs 3 & below) coupled to a bottom of the ball screw 40 to support the ball screw 40 and a fourth bearing 66 (figs 3 & below, para [0032] & [0044]), 
wherein the first bearing 30 is installed on an annular locking protrusion 58 (fig 3, para [0038]-[0039]) formed on an outer side of an upper part of the hollow shaft 24 (fig 3), and the rotor module is installed on an outer side of a lower part of the hollow shaft 24 (fig 3). 

    PNG
    media_image2.png
    350
    695
    media_image2.png
    Greyscale

Eyraud discloses claim 1 except for:
the electronic motor structure is an electronic brake motor structure;
the lower housing is coupled to a block;
the ball screw installed in the center inside the block;
the driven shaft made of a brass material; 
the joint member coupled to a bottom of the ball screw with a mounting bolt;
the rotor module is installed on an annular locking protrusion formed on an outer side of a lower part of the hollow shaft; and
a thermistor mounting means and a bus-bar mounting means which are installed on an upper insulator coupled to an upper part of the stator module.
Feigel discloses the electronic brake motor structure with ball screw 400 (fig 3, para [0043] & [0046]-[0047]); 
the lower housing (figs 3 & below) coupled to a block 200 (fig 34, para [0045]); 
the ball screw 400 installed in the center inside the block 200 (fig 3); and 
the joint member (figs 3 & below, portion of 130 indicated below) coupled to a bottom of the ball screw 400 with a mounting bolt 610 (figs 3 & below, para [0048]).

    PNG
    media_image10.png
    346
    435
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the electronic motor structure of Eyraud as an electronic brake motor structure, with the lower housing coupled to a block; and the ball screw installed in the center inside the block, as disclosed by Feigel, in order to make the electric motor more versatile by providing the electric motor for other configuration, such as an electric  brake motor with a block, as demonstrated by Feigel; and 
configure the joint member of Eyraud to be coupled to the bottom of the ball screw with a mounting bolt, as disclosed by Feigel, in order to provide means for fixing the ball screw to the hollow shaft, as demonstrated by Feigel.
Clagett discloses the driven shaft 48 made of a brass material (fig 2, col 5, lns 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the driven shaft of Eyraud in view of Feigel to be made of a brass material, as disclosed by Clagett, in order to increase the strength of the driven shaft by making it from a high density material, as taught by Clagett (col 5, lns 36-38). 
Kobayashi discloses the rotor module 23 (fig 1a) is installed on an annular locking protrusion (figs 1 & below) formed on an outer side of a lower part of the hollow shaft 22 (figs 1 & below, para [0030]).

    PNG
    media_image4.png
    398
    691
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hollow shaft of Eyraud in view of Feigel and Clagett so the rotor module is installed on an annular locking protrusion formed on an outer side of a lower part of the hollow shaft, as disclosed by Kobayashi, in order to fix the position of the rotor, as demonstrated by Kobayashi.
Sakamoto discloses a thermistor mounting means (figs 1-3, para [0022], includes 56, 60d, 60 & 70) and a bus-bar mounting means 50 (fig 1, para [0016]-[0020]) which are installed on an upper insulator 13 (fig 1, para [0015]) coupled to an upper part of the stator module 10 (fig 1, para [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator module of Eyraud in view of Feigel, Clagett and Kobayashi with a thermistor mounting means and a bus-bar mounting means which are installed on an upper insulator coupled to an upper part of the stator module, as disclosed by Sakamoto, in order to protect the stator from operating at high temperatures, as taught by Sakamoto (para [0022]), as well as provide connecting means to provide electricity to the stator winding, as taught by Sakamoto (para [0020]).
Re claim 3, Eyraud in view of Feigel, Clagett, Kobayashi and Sakamoto disclose claim 1 as discussed above. Eyraud further discloses the driven shaft made of a brass material, supporting the ball screw 40 is inserted and fixed in the upper part of the ball screw 40 (figs 3 & above for claim 1), a second bearing 64 (fig 3, para [0044]) is installed in an annular protrusion of the driven shaft (figs 3 & below, annular outer surface of driven shaft indicated below). 

    PNG
    media_image11.png
    259
    491
    media_image11.png
    Greyscale

Eyraud discloses claim 3 except for a motor speed sensing magnet sensor is installed in an upper central recess of the annular protrusion of the driven shaft.
Feigel discloses a motor speed sensing magnet sensor 720 (fig 3, para [0052]) is installed in an upper central recess of the annular protrusion of the driven shaft 700 (figs 3 & below, para [0051]).

    PNG
    media_image12.png
    302
    523
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the driven shaft of Eyraud in view of Feigel, Clagett, Kobayashi and Sakamoto to include a motor speed sensing magnet sensor is installed in an upper central recess of the annular protrusion of the driven shaft, as disclosed by Feigel, in order to sense the position of the rotor for better control of the motor, as taught by Feigel (para [0052]).

Allowable Subject Matter
Claims 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The main reason for indicating claim 8 as allowable is the inclusion of the limitations, inter alia, of:
“The electronic brake motor structure with ball screw according to claim 1, wherein an engaged annular protrusion 61 formed by curling an upper part of the hollow shaft 60 outwards presses and supports an upper part of an inner race of the first bearing 90, and an outer side of an outer race of the first bearing 90 is brought into contact with an inside of a supporting member 130E installed on the outer circumference of the piston 50 inside the block 10.”
The closest prior art Eyraud et al. (US20170089436) and Feigel (US2018009425), either alone or in combination, do not disclose the above limitations.
Eyraud discloses the outer race of the first bearing 30 is only supported by the upper bracket (figs 3 & above for claim 1).
Feigel discloses the outer side of the outer race of bearing 630 is brought into contact with the inside of supporting member 620 installed on the outer circumference of piston 500 inside block 200 (fig 3), but bearing 630 is in the position of the fourth bearing of the instant application and Feigel does not disclose a first bearing in the manner of the instant application.

The main reason for indicating claim 11 and it dependent claim 12 as allowable is the inclusion of the limitations, inter alia, of:
“The electronic brake motor structure with ball screw according to claim 1, wherein the bus-bar mounting means 500 comprises the recess 320 formed on the circumferential surface of one side of the upper insulator 300; power connection terminal inserting holes 321, 322 and 323 formed in the recess 320; a coupling member 550 for connecting a first power supply terminal, elastically mounted on a first annular protrusion 330 inside the upper insulator 300 in the recess 320 formed on the circumferential surface of one side of the upper insulator 300; a coupling member 560 for connecting a second power supply terminal, elastically mounted on a second annular protrusion 340 inside the upper insulator 300; a coupling member 570 for connecting a third power supply terminal, elastically mounted on an inner circumference of a lower part of the upper insulator 300; and a bus-bar housing 510 into which bus-bar power connection terminals 520, 530 and 540 inserted and installed in the recess 320 are inserted, wherein locking protrusions 550A, 560A and 570A protrudingly formed in the coupling member 550 for connecting the first power supply terminal, the coupling member 560 for connecting the second power supply terminal, and the coupling member 570 for connecting the third power supply terminal, respectively, are protrudingly formed through a plurality of locking holes 350 penetrated at predetermined intervals around the upper insulator 300.”
The closest prior art Feigel (US2018009425) does not disclose the above limitations.
Feigel discloses recesses 15 for positioning portions 57 (fig 1, para [0021]); coupling members 51 molded with resin (fig 1, para [0016]-[0019]); and locking protrusions 52 protrudingly formed (fig 1, para [0019]-[0020], holes in 55). 
Feigel does not disclose power connection terminal inserting holes formed in the recess; first to third annular protrusions elastically mounted on annular protrusions and an inner circumference of the insulator; or a bus-bar housing with bus-bar power connection terminals inserted in installed in the recess.




Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834